Citation Nr: 0533198	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  03-08 501	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

Entitlement to service connection for a heart disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Giannecchini,  Counsel




INTRODUCTION

The veteran had honorable active military service from 
November 1968 to November 1971 and from August 1972 to April 
1979.  The veteran had additional (dishonorable) active 
military service from April 23, 1979, to November 23, 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota.  

In the November 2002 rating decision, the RO, inter alia, 
denied the veteran's claims for service connection for 
coronary artery disease status post myocardial infarction, 
claimed as a heart disability; for PTSD; and for hepatitis C.  

The Board notes in June 2003, an Informal Hearing Conference 
was held between a decision review officer (DRO) and the 
veteran with his representative; a transcript/report is of 
record.  At the conference, the veteran submitted a statement 
in which he withdrew from appeal his claim for service 
connection for hepatitis C.  As such, that issue is no longer 
in appellate status.  

In April 2003, jurisdiction over the veteran's claims file 
was transferred from the Fargo RO to the RO in St. Paul, 
Minnesota.  

In October 2003, the RO granted service connection and 
assigned a 50 percent rating for PTSD, effective January 22, 
2002.  As the full benefit sought on appeal has been granted 
with respect to the veteran's claim, that issue is also no 
longer in appellate status.  

(By a December 2002 rating decision, the RO, inter alia, 
granted service connection and assigned a 10 percent rating 
for tinnitus, effective January 22, 2002.  In December 2003, 
the veteran filed a notice of disagreement (NOD) with the 
initial 10 percent rating assigned, contending that separate 
10 percent ratings for tinnitus were warranted for each ear.  
The RO has not issued a statement of the case (SOC) in 
response to the veteran's NOD on this issue.  Consequently, 
the Board does not have jurisdiction to review the issue.  
38 C.F.R. §§ 20.200, 20.202 (2005).  Nevertheless, the issue 
will be remanded with instructions to issue a SOC.)  


FINDINGS OF FACT

1.  The veteran had active service in the Republic of Vietnam 
during the Vietnam era.  

2.  The veteran's heart disability, manifested by coronary 
artery disease, is not medically related to any exposure to 
herbicide agents during active military service.  

3.  The veteran's heart disability, manifested by coronary 
artery disease, was not shown in service, within one year of 
separation from service, or for a number of years after 
service, and no relationship has been established between a 
heart disability and service-connected disability.  


CONCLUSION OF LAW

The veteran does not have a heart disability that is the 
result of disease or injury incurred in or aggravated by 
service, to include as due to herbicide exposure; his heart 
disability is not proximately due to, or the result of, 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1116, 1131, 1137, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this instance, the Board finds that all notification and 
development action needed to render a decision on the claim 
for service connection for a heart disability, manifested by 
coronary artery disease, to include as due to herbicide 
exposure and/or secondary to service-connected PTSD has been 
accomplished.  

In this respect, through an April 2002 notice letter, March 
2003 SOC, and August 2004 supplemental SOC (SSOC), the RO 
notified the veteran and his representative of the legal 
criteria governing his claim, the evidence that had been 
considered in connection with his claim, and the bases for 
the denial of his claim.  After each, they were afforded the 
opportunity to respond.  Hence, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to substantiate his claim, and has been 
afforded ample opportunity to submit such information and 
evidence.  

The Board also finds that the April 2002 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  Furthermore, the 
veteran was requested to submit to the RO evidence in his 
possession pertinent to his claim.  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims held that proper VCAA notice should notify the veteran 
of:  (1) the evidence that is needed to substantiate the 
claim, (2) the evidence, if any, to be obtained by VA, and 
(3) the evidence, if any, to be provided by the claimant; and 
(4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements have been met in this instance.  

The Board also notes that although the complete notice 
required by the VCAA may not have been provided until after 
the RO adjudicated the appellant's claim, "the appellant 
[was] provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Consequently, 
the Board does not find that any late notice in this case 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim.  The 
veteran's service medical records have been associated with 
the claims file, as have treatment records from the VA 
Medical Centers (VAMC) in St. Cloud and Minneapolis, 
Minnesota.  In addition, treatment records have also been 
obtained from the VAMC in Fargo, North Dakota.  Furthermore, 
the claims file includes private records from Altru Hospital 
and The United Hospital in Grand Forks, North Dakota, and 
Lakewood Health Center in Baudette, Minnesota.  Medical 
opinions with respect to the veteran's claim have been 
obtained, the reports of which are associated with the claims 
file.  Significantly, neither the veteran nor his 
representative has otherwise alleged that there are any 
outstanding medical records probative of the veteran's claim 
that need to be obtained.  

The Board is aware that the veteran's representative has 
requested that a medical opinion from a cardiologist be 
obtained in connection with the veteran's claim for service 
connection for a heart disability as secondary to PTSD.  The 
Board notes that the VA opinions currently of record 
regarding this theory of entitlement are unfavorable to the 
veteran's claim.  Furthermore, as addressed more fully below, 
there is no medical evidence even suggesting a relationship 
between the veteran's heart disability and his service-
connected PTSD (or otherwise directly to service, to include 
presumed herbicide exposure).  Absent such evidence, VA has 
no obligation to obtain any additional medical opinion 
pursuant to section 5103A(d).  See generally Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003); see also Duenas v. 
Principi, 18 Vet. App. 512 (2004) (per curium) (to warrant a 
medical examination/opinion, the record should contain 
competent medical evidence of persistent or recurrent 
symptoms of a disability and indicate that those symptoms may 
be associated with active military service).  

VA has complied with all duties to notify and assist required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

The Board notes initially that the RO has considered the 
veteran's claim for service connection for a heart 
disability, manifested by coronary artery disease, as 
directly related to service, to include as due to herbicide 
exposure, and on a secondary basis to the veteran's service-
connected PTSD.  The Board will likewise consider these 
theories of entitlement.  

A.  Direct Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any injury or disease 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498 
(1995).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arteriosclerosis becomes manifest to a degree of 10 percent 
or more within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.307, 3.309.  

The veteran's service medical records do not denote the 
presence of findings or diagnoses of any heart disability or 
disease.  A Fort Carson Dental Activity Report of Medical 
History, dated in June 1982, reflects the veteran's report 
that he had never been treated for rheumatic fever, for high 
blood pressure, or for a heart condition.  Furthermore, the 
veteran reported never having experienced shortness of 
breath, swelling of the ankles, or palpitation of the heart.  
A November 1984 Periodic Medical Examination, notes that the 
veteran waived a medical examination in conjunction with his 
separation.  

After service, the first documented evidence of heart 
disability is many years after service.  In this respect, a 
report of a February 1995 cardiac catheterization report 
reflects mild coronary artery disease involving both the 
right coronary artery and the left anterior descending 
artery.  Otherwise, there is absent from the record competent 
evidence linking any current heart disability to the 
veteran's period of service or within one-year of service.  
No medical professional provides findings or opinions to that 
effect, and neither the veteran nor his representative has 
presented or alluded to the existence of any such medical 
evidence or opinion.  Thus, service connection for a heart 
disability, manifested by coronary artery disease, as due 
directly to service, is not warranted.  



B.  Herbicide Exposure

Certain diseases associated with exposure to herbicide agents 
may be presumed to have been incurred in service even though 
there is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) (2005) are met.  See 
38 C.F.R. § 3.309(e) (2005).  The term "herbicide agent" 
means a chemical in a herbicide used in support of the United 
States and allied military operations in the Republic of 
Vietnam during the Vietnam era.  The diseases for which 
service connection may be presumed to be due to an 
association with herbicide agents include chloracne or other 
acneform disease consistent with chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma; non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  

(Parenthetically, the Board notes that chronic lymphocytic 
leukemia was added to the list of presumptive diseases 
associated with herbicide exposure, effective October 16, 
2003.  See 68 Fed. Reg. 59,540 (October 16, 2003).  While the 
veteran has not been advised by the RO of the addition of 
chronic lymphocytic leukemia to the list of presumptive 
diseases, this omission by the RO does not affect the claim 
of service connection for heart disease.)

In general, for service connection to be granted for one of 
these diseases, it must be manifested to a degree of 10 
percent or more at any time after service.  Chloracne, 
porphyria cutanea tarda, and acute and subacute peripheral 
neuropathy must be manifest to a degree of 10 percent within 
one year after the last date on which the veteran performed 
active military, naval, or air service in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  See 38 C.F.R. § 3.307(a)(6)(ii) 
(2005).  A veteran who served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, will be presumed to have been exposed during 
such service to a herbicide agent unless there is affirmative 
evidence to the contrary.  Id.

The Board notes that the veteran's service records reflect 
his service in the Republic of Vietnam, and thus he is 
presumed to have been exposed to herbicides in Vietnam.  

It is important to note that the diseases listed at 38 C.F.R. 
§ 3.309(e) are based on findings provided from scientific 
data furnished by the National Academy of Sciences (NAS).  
The NAS conducts studies to "summarize the scientific 
evidence concerning the association between exposure to 
herbicides used in support of military operations in Vietnam 
during the Vietnam era and each disease suspected to be 
associated with such exposure."  64 Fed. Reg. 59,232-59,243 
(Nov. 2, 1999).  Reports from NAS are submitted at two-year 
intervals to reflect the most recent findings.  Based on 
input from the NAS reports, Congress amends the statutory 
provisions of the Agent Orange Act found at 38 U.S.C.A. § 
1116 and the Secretary promulgates the necessary regulatory 
changes to reflect the latest additions of diseases shown to 
be associated with exposure to herbicides.

As the regulation reflects that a presumption of service 
connection is not provided for a heart disability, such as 
coronary artery disease, service connection on a presumptive 
basis for a heart disability, manifested by coronary artery 
disease, due to herbicide exposure is not warranted.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  

The veteran is not precluded, however, from establishing that 
his heart disability is related to service under the 
provisions of 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).  
See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee 
v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).  In this 
regard, the Board finds absent from the record competent 
evidence linking the veteran's heart disability, manifested 
by coronary artery disease, to his presumed exposure to 
herbicides in service.  No medical professional provides 
findings or opinions to that effect, and neither the veteran 
nor his representative has presented or alluded to the 
existence of any such medical evidence or opinion.  As such, 
the veteran is also not entitled to service connection for a 
heart disability, manifested by coronary artery disease, on a 
direct basis as due to such herbicide exposure.  

C. Secondary Service Connection

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disability.  See 38 C.F.R. § 3.310(a).  The 
controlling regulation has been interpreted to permit a grant 
of service connection not only for disability caused by a 
service-connected disability, but for the degree of 
disability resulting from aggravation of a nonservice-
connected disability by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The Board notes that a review of the medical evidence of 
record reflects that the veteran's cardiac risk factors were 
reported as family history, tobacco abuse, hypertension, and 
hyperlipidemia.  A report of a May 2002 VA Psychological 
Assessment/PTSD Evaluation notes, in particular, that the 
veteran's serious cardiac problems and recent loss of his 
career had no doubt aggravated his PTSD symptoms.  VA medical 
opinions obtained in December 2003 and May 2004 reflect 
consideration of the veteran's documented medical history.  A 
VA psychologist opined in December 2003 as follows:

It is my professional opinion that [the veteran's 
PTSD] does not aggravate his heart disease beyond 
normal progression.  [The veteran's] chronic 
heart-related problems appear to be more closely 
related to his smoking, marijuana use, and 
alcohol use.  Although stress can clearly be a 
factor in raising blood pressure and exacerbating 
heart disease, in this case it appears that other 
behaviors are more likely to contribute to the 
aggravation of the heart disease than [PTSD] 
symptoms.

Subsequently, in May 2005, a VA psychiatrist noted that anger 
and temper outbursts raise blood pressure and can cause 
ischemia and irregular heart beats.  However, the veteran 
denied problems with his temper, and in the opinion of the 
psychiatrist, an incident involving an angry outburst and 
associated behavior directed at his first wife was probably 
not due to PTSD.  The psychiatrist indicated that the 
veteran's PTSD symptoms were associated with increased 
arousal manifested by restless sleep, trouble concentrating, 
being easily startled, and hypervigilance.  The psychiatrist 
specifically noted, "My opinion is that PTSD did not cause 
or worsen [the veteran's] cardiac condition." 

In this case, the Board notes that the preponderance of the 
evidence weighs against the veteran's claim.  The only 
medical opinions regarding the claim are unfavorable.  Here, 
the VA psychologist opined that the veteran's heart 
disability increased in severity as a result of the natural 
progression of the disease due to cardiac risk factors such 
as smoking, marijuana use, and/or alcohol, and not 
necessarily due to PTSD.  Likewise, the VA psychiatrist 
clearly opined that PTSD did not cause or worsen the 
veteran's heart disability, manifested by coronary artery 
disease.  Otherwise, there is an absence of medical evidence 
that addresses a relationship between the two.  Neither the 
veteran nor his representative has otherwise presented or 
alluded to the existence of any such medical evidence or 
opinion that would support the veteran's claim.  Thus, 
service connection for a heart disability, manifested by 
coronary artery disease, as secondary to service-connected 
PTSD, is not warranted.  

D. Conclusion

The Board has considered the veteran's assertions in 
connection with the claim for service connection for a heart 
disability, manifested by coronary artery disease, to include 
as due to Agent Orange exposure and/or secondary to service-
connected PTSD.  However, as a layperson without the 
appropriate medical training or expertise, he is not 
competent to provide a probative opinion on a medical matter, 
to include an opinion as to the origins of a specific 
disability.  See, e.g., Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). 

For all the foregoing reasons, the claim for service 
connection for a heart disability, manifested by coronary 
artery disease, to include as due to herbicide exposure 
and/or secondary to service-connected PTSD, must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as there is a preponderance of the evidence weighing against 
the claim, that doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for a heart disability, manifested by 
coronary artery disease, to include as due to herbicide 
exposure and/or secondary to service-connected PTSD, is 
denied.  


REMAND

As noted in the Introduction above, in December 2003 the 
veteran filed an NOD with the December 2002 rating decision 
that granted service connection and assigned a 10 percent 
rating for tinnitus.  In his NOD, the veteran contended that 
separate 10 percent ratings for tinnitus were warranted for 
each ear.  

By filing an NOD, the veteran has initiated appellate review 
of the claim for an initial rating in excess of 10 percent 
for tinnitus.  The next step in the appellate process is for 
the RO to issue to the veteran an SOC summarizing the 
evidence relevant to this issue, the applicable legal 
authority, and the reasons that the RO relied upon in making 
its determination.  See 38 C.F.R. § 19.29 (2005); Manlincon 
v. West, 12 Vet. App. 238, 240-41 (1999); Holland v Gober, 10 
Vet. App. 433, 436 (1997).  Consequently, the claim for an 
initial rating in excess of 10 percent for tinnitus must be 
remanded to the RO for the issuance of an SOC.  The Board 
emphasizes, however, that to obtain appellate review of any 
issue not currently in appellate status, a substantive appeal 
must be filed after an SOC is issued by the RO.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.202 (2005).  

With regard to the veteran's claim, the Board notes that the 
United States Court of Appeals for Veterans Claims (Court) 
recently reversed a decision of the Board, which concluded 
that no more than a single 10-percent disability evaluation 
could be provided for tinnitus, whether perceived as 
bilateral or unilateral, under prior regulations.  See Smith 
v. Nicholson, 19 Vet. App. 63 (2005).  Because VA is seeking 
to have this decision appealed to the United States Court of 
Appeals for the Federal Circuit, the Secretary has imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by the Court's decision in Smith.  

In this regard, the specific claims affected by the stay 
include (1) all claims in which a claim for compensation for 
tinnitus was filed prior to June 13, 2003, and a disability 
rating for tinnitus of greater than 10 percent is sought; and 
(2) all claims in which a claim for service connection for 
tinnitus filed prior to June 10, 1999, was denied on the 
basis that the veterans' tinnitus was not "persistent" for 
purposes of 38 C.F.R. § 4.87, Diagnostic Code 6260.  As the 
veteran filed his claim for compensation for tinnitus in July 
2002, his claim for an initial rating in excess of 10 percent 
for tinnitus falls within the above noted parameters.  As 
such, if the veteran chooses to obtain appellate review of 
this issue by perfecting an appeal, the Board's review and 
consideration of the issue may be delayed pending the outcome 
of any future litigation with respect to the Smith case.  
Thereafter, consideration of any tinnitus cases that have 
been stayed will be resumed.

Accordingly, this matter is REMANDED to the RO for the 
following action:

The RO should issue to the veteran and 
his representative an SOC addressing the 
claim for separate compensable ratings 
for tinnitus for each ear.  Along with 
the SOC, the RO must furnish to the 
veteran and his representative a VA Form 
9 (Appeal to Board of Veterans' Appeals), 
and afford them the applicable time 
period for perfecting an appeal to this 
issue.  The veteran and his 
representative are hereby reminded that 
appellate consideration of this claim may 
be obtained only if a timely appeal is 
perfected.  If, and only if, the veteran 
files a timely appeal, this issue should 
be returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


